Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: none of the cited art teaches or suggests combining the rendered image with the residual image to produce a reconstructed image corresponding to the image. Although Sunkavalli et al. disclose the rendered image and Sunkavalli ‘526 disclose the residual image; none of the prior art teaches or suggests combining the images generated in the Sunkavalli et al. and Sunkavalli ‘526 systems. Bourdev et al. (U.S. PGPUB 20180174275) disclose combining a high quality image and residual image, Ansorregui et al. (U.S. PGPUB 20200380739) disclose summing an image with a residual image to generate a reconstructed image, and Cho et al. disclose summing the residual image with an input image; however, such images are not generated in the context of the Sunkavalli et al. and Sunkavalli ‘526 systems, i.e., the original processed image and residual image based on image features and the intrinsic features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






10/18/21